Citation Nr: 0715020	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-07 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel







INTRODUCTION

The veteran had active military service from October 1967 to 
May 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends he has PTSD due to his Vietnam 
experiences.  

In his January 2003 notice of disagreement, the veteran 
indicated that he had been receiving care at the Miami Vet 
Center since May 2002.  It does not appear from the file that 
any attempts to obtain records of this treatment were made.  
That should be accomplished.  Likewise, in his April 2004 
substantive appeal, the veteran advised he was being 
scheduled for psychiatric treatment at the Miami VA Medical 
Center.  No records of this treatment have been associated 
with the file.  That should be accomplished as well, and in 
the event that they reflect a diagnosis of PTSD, efforts 
should be made to verify the veteran's claimed service 
stressors.  

Accordingly, the case is REMANDED for the following action:

1.	After obtaining any necessary authorization, 
copies of the records of the veteran's 
treatment with the Miami, Vet Center, since May 
2002, and from the mental health clinic of the 
Miami VA Medical Center, since March 2004, 
should be associated with the claims file.  

2.	In the event the foregoing development 
establishes the veteran has been diagnosed to 
have PTSD, attempts to corroborate the 
veteran's claimed in-service stressors should 
be made.  This should include contacting the 
appropriate entity for verification as to 
whether the veteran's units in Vietnam (576th 
Ordnance Co. and 78th Ordnance Det.) were in 
the vicinity of rocket and mortar attacks, 
and/or had soldiers injured [loss of arms and 
legs] in the course of their duties working 
with ammunition.  If additional information is 
needed from the veteran for purposes of 
researching his claimed stressors, that should 
be pursued.  

3.	Next, if any stressor is verified, the veteran 
should be scheduled for a psychiatric 
examination to determine the nature, extent and 
etiology of any psychiatric disability found to 
be present.  The claims folder should be made 
available to and reviewed by the examiner.  All 
necessary tests should be conducted, and the 
examiner should rule in or exclude a diagnosis 
of PTSD.  The report of examination should note 
all psychiatric disabilities found to be 
present, and the examiner is asked to comment 
whether it is at least as likely as not that 
any psychiatric disability found to be present 
is related to service, including the complaint 
of depression noted in 1968 service medical 
records.  If the examiner diagnoses the veteran 
as having PTSD, the examiner should indicate 
the stressor(s) underlying that diagnosis.  The 
rationale for any opinion expressed should be 
provided in a legible report.  

4.	Thereafter, the RO should re-adjudicate the 
issue on appeal.  If the benefits sought are 
not granted in full, the RO should furnish the 
veteran and his representative a supplemental 
statement of the case and an opportunity to 
respond.  Thereafter, if appropriate, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
 
